
	

113 HR 4190 IH: To amend title XVIII of the Social Security Act to provide for coverage under the Medicare program of pharmacist services.
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4190
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Guthrie (for himself, Mr. Butterfield, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for coverage under the Medicare program
			 of pharmacist services.
	
	
		1.Medicare coverage of pharmacist services
			(a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
				(1)by striking and at the end of subparagraph (EE);
				(2)by adding and at the end of subparagraph (FF); and
				(3)by inserting after subparagraph (FF) the following new subparagraph:
					
						(GG)pharmacist services furnished by a pharmacist, as licensed by State law, individually or on behalf
			 of a pharmacy provider—
							(i)which the pharmacist is legally authorized to perform in the State in which the individual performs
			 such services;
							(ii)as would otherwise be covered under this part if furnished by a physician, or as an incident to a
			 physician’s service; and
							(iii)in a setting located in a health professional shortage area (as defined in section 332(a)(1)(A) of
			 the Public Health Service Act), medically underserved area, or medically
			 underserved population (as defined in section 330(b)(3) of such Act);.
				(b)PaymentSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—
				(1)by striking and (Z) and inserting (Z); and
				(2)by inserting before the semicolon at the end the following: (AA) with respect to pharmacist services (as defined in section 1861(s)(2)(GG)), the amounts paid
			 shall be equal to 80 percent of the lesser of the actual charge or 85
			 percent of the fee schedule amount provided under section 1848 if such
			 services had been furnished by a physician.
				(c)Effective date; Pharmacist specific codes
				(1)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to services furnished on or
			 after January 1, 2015.
				(2)Pharmacist specific codesThe Secretary of Health and Human Services shall develop pharmacist specific codes, as necessary,
			 under the physician fee schedule under section 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4).
				
